Appeal from an order of the County Court, Queens County, which denied without a hearing (1) appellant’s application in the nature of a writ of error coram nobis to vacate a judgment rendered by said court on May 4, 1956 convicting appellant of grand larceny in the first degree, and (2) other relief. The application to vacate the judgment was made on the grounds (a) that a witness called by the People testified falsely, to the knowledge of the trial assistant district attorney, and (b) that said assistant concealed material evidence. Order unanimously affirmed. No opinion. Present—Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.